TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00423-CR
NO. 03-06-00424-CR

NO. 03-06-00425-CR



In re Walter C. Prentice


Charles Sparks, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NOS. D-1-DC-05-904027, D-1-DC-05-904031 & D-1-DC-05-904032

HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Charles Sparks's appeal of convictions for
aggravated sexual assault of a child and indecency with a child.  The subject of this proceeding is
Walter C. Prentice, appellant's appointed counsel.
Counsel's brief was originally due to be filed on October 13, 2006.  On November
30, 2006, in granting counsel's second motion for extension of time, the Court ordered
counsel to tender his brief for filing no later than December 29, 2006.  Counsel failed to file a
brief as ordered and instead requested a further extension of time.  On January 24, 2007, the request
for additional time was granted and counsel was ordered to tender his brief no later than
February 12, 2007.  The brief has not been received.
Walter C. Prentice is ordered to appear in person before this Court on the 21st day
of March, at 1:30 o'clock p.m., in the courtroom of this Court, located in the Price Daniel, Sr.
Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to show cause
why he should not be held in contempt and sanctions imposed for his failure to obey the 
January 24, 2007 order of this Court.  This order to show cause will be withdrawn and Walter C.
Prentice will be relieved of his obligation to appear if the Clerk receives counsel's brief by
March 16, 2007.
It is ordered March 8, 2007.

Before Justices Patterson, Pemberton and Waldrop
Do Not Publish